Citation Nr: 0027338	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, father and stepmother


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran had documented service from July 1968 to July 
1972 and from September 1972 to June 1976.  

The veteran was denied entitlement to service connection for 
a seizure disorder in an April 1982 Board of Veteran's 
Appeals (Board) decision.  Subsequently, in January 1998, the 
veteran filed a new claim for service connection for a 
seizure disorder.  This should have been viewed as an 
application to reopen the claim as to that issue.

This matter comes before the Board on appeal from a May 1998 
rating decision of the, RO which denied the veteran's claim. 


REMAND

Upon review of the record, the Board notes that the veteran's 
claim of entitlement to service connection for a seizure 
disorder was denied by a Board decision in April 1982.  In 
January 1998, the veteran filed a new claim which attempted 
to reopen his claim of a seizure disorder.  The RO denied his 
claim in a rating decision dated in May 1998.  Since the 
veteran was attempting to reopen an issue which had been 
addressed by a previous rating decision that had become 
final, the RO's May 1998 rating decision should have 
initially determined if the veteran submitted "new and 
material" evidence needed to reopen a claim which had 
previously been covered by a decision which was final.  

However, the RO conducted a de novo review of the veteran's 
claim and indicated that the claim was not well grounded.  
The veteran filed a notice of disagreement to this decision 
in June 1998.  The RO issued a Statement of the Case (SOC) 
dated in July 1998, which reaffirmed its May 1998 decision 
indicating that the veteran's claim was not well grounded.

Subsequently, the veteran submitted a statement, which was 
received by the RO in July 1998, and the RO responded with a 
Supplemental Statement of the Case (SSOC) dated in July 1998.  
This SSOC does provide the regulatory requirements for 
submitting "new and material" information to reopen a 
claim.  However, it bases its decision to deny the veteran 
claim on the criteria which the U.S. Court of Appeals for 
Veterans Claims (Court) articulated in Manio v. Derwinski, 
1 Vet. App. 140 (1991) and Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), for use in new and material evidence cases.  
Under that test, in order for newly submitted evidence to be 
considered material, there also had to be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome of the decision.  However, in the case of Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals overruled the Manio/Colvin test for purpose 
of reopening claims for the award of VA benefits.

The veteran submitted a substantive appeal, dated in July 
1998, where he claimed that the RO failed to consider all of 
the evidence with respect to his claim for service connection 
for his seizure disorder claim.  

In a SSOC, dated in November 1998, the RO reaffirmed its 
decision to deny service connection for the veteran's seizure 
disorder.  This SSOC did not address the issue of new and 
material evidence; rather it denied the veteran's claim based 
on a review of the evidence of record.

Subsequently, in December 1998, the veteran had a hearing at 
the RO.  The RO then issued another SSOC dated in February 
1999 that again considered the veteran's claim for service 
connection for his seizure disorder on the merits.  The 
February 1999 SSOC was based on a de novo review of the 
veteran's claim.  The SSOC affirmed the previous denial of 
his claim.  There was no discussion of the regulations and 
law that govern the submission of "new and material" 
evidence; rather it indicated that his claim was being denied 
because it was not well grounded. 

In March 1999, the veteran sent in another statement and the 
RO issued another SSOC dated in April 1999.  The April 1999 
SSOC provided the law and regulations that cover the 
Department's duty to assist a veteran develop a claim.  It 
reevaluated the veteran's claim for service connection for 
his seizure disorder on the merits and denied his claim 
again.

Subsequently, in December 1999, the veteran submitted further 
evidence of his seizure disorder and the RO issues another 
SSOC in January 2000, which evaluated the evidence, submitted 
and again denied his claim.  This SSOC evaluated the veteran 
claim as a new claim and failed to address the issue of "new 
and material" evidence which, in a claim to reopen a final 
decision, must be addressed before a decision can be made on 
the merits of the claim.

The Board concludes that the April 1982 Board Decision 
represents the last final decision on any basis as to the 
veteran's claimed seizure disorder.  Therefore, that decision 
is final.  38 U.S.C.A. § 7104.  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

The RO's rating decision in May 1998, which denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder, was based on a de novo review of the 
evidence, and failed to properly advise him of his 
requirement to submit "new and material" evidence in order 
to reopen his claim.  It was noted in the May 1998 rating 
decision that the veteran's claim for service connection for 
a seizure disorder was denied by the RO, which found the 
claim to be not well grounded.

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the RO's action in not addressing the 
finality issue in its May 1998 rating decision, the Board is 
required to address the issue of whether new and material 
evidence has been submitted so as to reopen the veteran's 
claim, prior to considering the claim on the merits.  
Although the RO's July 1998 SOC, does address the finality of 
the unappealed 1982 Board Decision, it goes on to deny the 
claim based on the issue of well-groundedness and does not 
discuss whether the veteran submitted "new and material" 
evidence which would be a prerequisite to reopen a claim.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  In light of these facts, the Board 
concludes that the veteran would be prejudiced by appellate 
review of his claim prior to issuance of such information.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Under the 
circumstances of this case, the Board is of the opinion that 
further development is necessary in order to ensure full 
compliance with the requirements of due process of law.

Accordingly, the case is remanded for the following actions:

1.  In light of the fact that the veteran 
has claimed that the RO has not evaluated 
all of the evidence, the veteran is 
afforded the opportunity, as a result of 
this remand to submit any additional 
medical evidence he may have, or submit 
such information as to allow the RO to 
gather specific information of which he 
is aware, and which is not in the two 
volume claims folder.

2.  Thereafter, the RO should determine 
whether the veteran's claim may now be 
reopened on the basis of new and material 
evidence, and if so, whether the claim is 
well grounded, and if so whether it might 
be allowed.  The provisions of 38 C.F.R. 
§ 3.156, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), and other pertinent 
legal criteria as set forth should also 
be considered.  In the event 
determination as to the seizure disorder 
claim which is adverse, the veteran, and 
his representative, should be provided a 
SSOC that fully addresses 
38 C.F.R. § 3.156(a) and 38 U.S.C.A. § 
5108 and explains the reasons for the 
adverse determination.  If it is 
determined that the claim may now be 
reopened, but there is no basis for 
allowance of the claim, the RO should 
provide the veteran, and his 
representative, with an appropriate SSOC, 
to include a summary of all pertinent 
evidence of record, along with the legal 
criteria governing the reopened claim.

3.  When this development has been 
completed, and if the benefits sought are 
not granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a SSOC.  It is 
requested that this statement 
specifically set forth the reasons and 
bases for the decision.  No action by the 
veteran is required until he receives 
further notice.  The Board intimates no 
opinion; either legal or factual, as to 
the ultimate disposition warranted in 
this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




